This cause was tried and determined on October 15, 1926, judgment being rendered in favor of plaintiff (appellee) in the sum of $500. The defendant (appellant) gave notice of appeal to this court on November 12, 1926, and entered into an appeal bond as the law requires. The appeal has never been perfected, the cause here being upon certificate only, and is submitted upon motion to affirm. Under the status mentioned, the motion of appellee to affirm must prevail. It is so ordered. The judgment of the circuit court is affirmed.
Affirmed. *Page 659